DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Functional Language
MPEP 2114 relating to Apparatus and Article claims – Functional Language: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. >In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997)
 MPEP 2115: "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Limitations relating to functions or material worked upon which does not necessarily limit the structure of the apparatus has been italicized below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa et al. (4,878,971) in view of Nordman (2016/0311051).
Regarding claim 22,  Tsunekawa discloses a system for manufacturing reinforced structures, the system comprising: a first reinforcement source 22 that feeds a first reinforcement layer on a base sheet metal (sheet that comes from reel 21); a first ultrasonic welder positioned 51 downstream of the first reinforcement source that secures the first reinforcement layer to the base sheet metal; a second reinforcement source 23 positioned downstream of the first reinforcement source that feeds a second reinforcement layer on the first reinforcement layer; and a second ultrasonic welder 53 that secures the second reinforcement layer to the first reinforcement layer.  
Tsunekawa does not disclose and a third ultrasonic welder positioned on an opposite side of the base sheet to the first ultrasonic welder, wherein the third ultrasonic welder is driven out of phase amplitude wise with the first ultrasonic welder.  However, Nordman discloses two horns 230, 240, that are opposite each other (figure 2b).  While this is different material being bonded, to one skilled in the art at the time of the invention it would have been obvious to have a third ultrasonic welder positioned opposite the first welder so that both sides can be bonded at the same time creating a stronger bond.
The material being used (metal) is material worked upon and does not further limit the system.  As per MPEP 2115, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
Regarding claim 24, Tsunekawa does not disclose a third reinforcement source that feeds a third reinforcement layer on the base sheet metal a first distance apart from the first reinforcement layer; and a fourth ultrasonic welder positioned downstream of the third reinforcement source that secures the third reinforcement layer to the base sheet metal.  However, this is just a duplication of parts.  Using multiple reinforcement 
Regarding claim 25, the limitation “the first reinforcement layer comprises a different composition than the third reinforcement layer” is material worked upon and does not further limit the system.
Regarding claim 26, the limitation “the first reinforcement layer comprises a different composition than the second reinforcement layer” is material worked upon and does not further limit the system.
Regarding claim 27, the limitation “wherein the metal foil of the first reinforcement layer is a different composition than the metal foil of the second reinforcement layer” is material worked upon and does not further limit the system. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsunekawa et al. (4,878,971) in view of Nordman (2016/0311051) as applied to claim 22 above, and further in view of Wang et al. (4,414,045).
Regarding claim 23, Tsunekawa discloses that the material is conveyed.  Tsunekawa does not disclose a conveyor that is supported on a plurality of rollers, wherein the conveyor is configured to move the base sheet metal in a production direction.  However, Wang discloses using conveyors with a plurality of rollers 36, 37, 38 to move material continuously though a set of ultrasonic welders (figure 1).  To one skilled in the art at the time of the invention it would have been obvious to use a plurality .

Allowable Subject Matter
Claims 10, 12-21, 28-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  prior art was not found that taught or suggested all the limitations that included all the reinforcement sources, channel forming device and welders as claimed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 22-27 have been considered but are moot because the new ground of rejection does not rely on the current rejection of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN B SAAD whose telephone number is (571)270-3634.  The examiner can normally be reached on Monday-Thursday 7:30a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN B SAAD/Primary Examiner, Art Unit 1735